ORDER

PER CURIAM.
Defendant pleaded guilty to distributing a controlled substance near a school and possession of a controlled substance on June 4, 1991. The trial court sentenced Defendant on that date. Defendant was delivered to the custody of the Department of Corrections on June 10, 1991. He filed a Rule 24.035 motion on March 9, 1993, which was denied as untimely.
On appeal, Defendant contends the mandatory time limits of Rule 24.035 violate his due process rights. We deny Defendant’s point pursuant to the mandate of the Missouri Supreme Court in Day v. State, 770 S.W.2d 692, 695[1] (Mo. banc 1989). In that ease, the Supreme Court found the time limits of Rule 24.035 to be reasonable, “serv[ing] the legitimate end of avoiding delay in the processing of prisoners claims and prevent the litigation of stale claims.” Id. Point denied.
Judgment affirmed pursuant to Rule 84-16(b)(2).